internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 1-plr-119259-00 date date legend feederfund1 feederfund2 lp trust state1 state2 d1 d2 dollar_figurex this responds to the letter dated date submitted by your representative on behalf of trust requesting various rulings under sec_704 sec_721 sec_851 et seq and of the internal_revenue_code facts feederfund1 and feederfund2 the feeder funds were organized as corporations under the laws of state1 on d1 the feeder funds intend to qualify for and elect status as regulated_investment_companies rics under sections lp is a limited_partnership and is in the business of providing investment management and related_services and is registered with the securities_and_exchange_commission as an investment adviser under the investment advisers act of to reduce expenses and provide different services and distribution schedules with plr-119259-00 respect to various investors the following transactions were undertaken lp established trust under the laws of state2 on d2 trust is registered as an open-end management company under the investment_company act of the act feederfund1 will contribute percent of its gross assets consisting of dollar_figurex in cash to trust in exchange for an ownership_interest in trust feederfund2 will contribute percent of its gross assets consisting of dollar_figurex in cash to trust in exchange for an ownership_interest in trust lp will be the principal investment adviser of trust trust will serve as an investment vehicle for feederfund1 and feederfund2 the investment objective of trust will be identical to that of the feeder funds all of the assets contributed to trust will be managed by trust feederfund1 feederfund2 and all future partners in trust each will be registered as an open-end management company under the act and will be a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1 2t g ii a qualified contributor the number of partners owning interests in trust will be less than calculated pursuant to sec_1_7704-1 interests in trust will be issued solely in private_placement transactions that do not involve any public offering within the meaning of sec_4 of the securities act of as amended act trust will not register its shares under the act because shares in trust may be issued solely in private_placement transactions that do not involve any public offering within the meaning of sec_4 of the act taxpayer represents that trust will be classified as a partnership for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations except as required by sec_704 and sec_1_704-1 each partner will be allocated a pro_rata share of partnership income gain loss deduction and credit in accordance with the regulations under sec_704 each partner’s initial capital_account balance will be the amount of money and the fair_market_value of the property contributed to trust by the partner under sec_1_704-1 iv f trust will revalue its investment portfolio to fair_market_value as of the close of each day trust will adjust each partner’s capital_account to reflect the partners share of the net change in the value of its portfolio of securities from the close of the prior day to the close of the current day trust represents that it is a management company within the meaning of sec_1_704-3 and will hold as assets only qualified_financial_assets within the meaning of sec_1_704-3 and cash for purposes of making reverse sec_704 allocations trust will aggregate gains and losses from its financial_assets as provided in sec_1_704-3 by using the full netting approach set forth in sec_1_704-3 feederfund1 feederfund2 and any other transferor who contributes assets to the trust will transfer solely cash or a diversified portfolio of assets in exchange for an interest in trust for purposes of this representation a portfolio of stocks and securities is diversified if it satisfies the and 50-percent tests of sec_368 applying the plr-119259-00 relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless the government securities are acquired to meet the requirements of sec_368 law and analysis ruling trust and the feeder funds have requested a ruling that trust will not be publicly_traded_partnership under sec_7704 sec_7704 provides that a publicly_traded_partnership is treated as a corporation sec_7704 and sec_1_7704-1 provide that under sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are i traded on an established_securities_market or ii readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 provides that interests in a partnership are not treated as readily_tradable on a secondary market or the substantial equivalent thereof within the meaning of sec_7704 if i all interests in the partnership were issued in a transaction or transactions that was not registered under the act and ii the partnership does not have more than partners at any time during the taxable_year sec_1_7704-1 provides that for purposes of sec_1_7704-1 a person who owns an interest in a partnership grantor_trust or s_corporation flow-through entities that owns directly or through other flow-through entities an interest in the partnership is treated as a partner in the partnership only if i substantially_all of the value of the beneficial owner’s interest in the flow-through_entity is attributable to the flow-through entity’s interest direct or indirect in the partnership and ii a principal purpose of the use of the tiered arrangement is to permit the partnership to satisfy the 100-partner limitation of sec_1_7704-1 based upon the facts presented and the representations made by trust and the feeder funds we rule that trust will not be a publicly_traded_partnership under sec_7704 ruling trust and the feeder funds have requested a ruling that each feeder fund will be plr-119259-00 deemed to own a proportionate share of the assets of trust and will be deemed to be entitled to the income of trust attributable to that share for purposes of determining whether each feeder fund satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 sec_851 provides that certain requirements must be satisfied in order for a domestic_corporation to be taxed as a ric and thereby to be exempt from the corporate level tax on most income sec_851 provides that to qualify as a ric at least percent of a corporation’s gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to its business of investing in such stocks securities or currencies sec_851 requires that in order to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation’s total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of any one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 provides that in order to qualify as a ric not more than percent of the corporation’s total assets may be invested in the securities other than government securities and the securities of other rics of any one issuer or of two or more issuers that the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses secton b provides that a ric at least percent of the value as defined in sec_851 of whose total assets at the close of each calendar_quarter consists of obligations described in sec_103 is eligible to pay exempt-interest dividends which are treated by the ric’s shareholders as interest excludable from gross_income pursuant to sec_103 sec_853 provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder’s foreign_tax_credit under sec_901 sec_854 provides that a dividend other than a capital_gain dividend received from a ric qualifies for the dividends received deduction under sec_243 to the extent so designated by the ric provided that the ric meets the requirements of plr-119259-00 sec_852 for the taxable_year during which it paid the dividend sec_854 provides that the aggregate amount that may be designated as dividends under sec_854 shall not exceed the aggregate_dividends_received by the ric for the taxable_year sec_854 provides that the term aggregate_dividends_received includes only dividends received from domestic corporations sec_854 provides in part that for purposes of determining an amount to be treated as a dividend eligible for the dividends received deduction under sec_243 a payment to a ric shall not be treated as a dividend unless had it not been a ric it would have been allowed a dividends received deduction under sec_243 with respect to the payment sec_702 provides with respect to a partnership that the character of items stated in sec_702 that are included in a partner’s distributive_share shall be determined as if such items were realized directly from the source from which they were realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include that partner’s distributive_share of the gross_income of the partnership section n l of the technical_and_miscellaneous_revenue_act_of_1988 added a sentence to the flush language of sec_851 that states that income derived from a partnership or trust shall be treated as satisfying the percent requirement of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust which would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includable in a partner’s distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership it treated as a separate_entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess h_r rep no 83d cong 2d sess in order for each feeder fund to qualify as a ric under the diversification tests of sec_851 the aggregate approach will have to be applied to each feeder fund’s partnership_interest in trust as an aggregate each feeder fund will be entitled to take into account its share of the individual items of income and assets of trust plr-119259-00 revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted bases the issue presented in the ruling is whether for purposes of sec_805 the life_insurance company’s interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other_property for purposes of sec_805 the ruling cites sec_705 and sec_741 both of which generally treat an interest in a partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the partners the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric’s interest in a partnership be viewed as a direct investment in the partnership’s assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the test set out in sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements sec_1_856-3 provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the plr-119259-00 partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership’s assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if the trust owns a percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is shorter thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of assets without the imposition of corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits based upon the facts presented and the representations made by trust and the feeder funds we rule that each feeder fund assuming it qualifies as a ric and is a partner in trust will be deemed to own a proportionate share of the assets of trust and will be deemed to be entitled to the income of trust attributable to that share for purposes of determining whether each feeder fund satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 for purposes of these sections the interests of each feeder fund in trust shall be determined in accordance with each feeder fund’s respective capital interest in trust ruling trust and the feeder funds have requested a ruling that the transfers by feederfund1 and feederfund2 to trust are not transfers of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if trust were incorporated plr-119259-00 sec_721 provides that no gain_or_loss is recognized by a partnership or any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 does not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 states that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 provides that sec_351 will not apply to a transfer of property to an investment_company sec_1_351-1 states that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors' interests and ii the transferee is a ric real_estate_investment_trust reit or a corporation more than 80-percent of the value of whose assets excluding cash and nonconvertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1_351-1 provides that a transfer of stocks and securities will not be treated as resulting in a diversification if each transferor transfers a diversified portfolio of stocks and securities a portfolio of stock and securities is diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 for this purpose government securities are included in determining total assets unless the government securities are acquired to meet sec_368 sec_368 provides that a transaction between two investment companies otherwise qualifying as a reorganization will not qualify as a reorganization for any corporation in the transaction that is not a ric reit or corporation described in sec_368 sec_368 defines an investment_company as a ric reit or a corporation with at least percent of its assets comprised of stock_or_securities and percent of its assets held for investment a corporation satisfies sec_368 if not more than percent of the value of its total assets is invested in the stock and securities of one issuer and not more than percent of the value of its total assets is invested in the stock and securities of five or fewer issuers a person holding stock in an investment_company as defined by sec_368 is treated as holding its proportionate share of the assets held by the investment_company sec_368 provides that in determining total assets certain assets are excluded including cash and cash items including receivables and government securities sec_368 defines securities for purposes of clauses ii and iii of sec_368 plr-119259-00 based upon the facts presented and the representations made by trust and the feeder funds we rule that the transfer of either cash or a portfolio of assets that meets the diversification requirements of sec_368 from feederfund1 to trust will not result in a diversification of the portfolio transferred as a result the transfer will not be considered a transfer to an investment_company accordingly under sec_721 no gain_or_loss will be recognized by feederfund1 upon the transfer to trust also the transfer of either cash or a portfolio of assets that meets the diversification requirements of sec_368 from feederfund2 to trust will not result in a diversification of the portfolio transferred as a result the transfer will not be considered a transfer to an investment_company accordingly under sec_721 no gain_or_loss will be recognized by feederfund2 upon the transfer to trust ruling trust and the feeder funds have requested a ruling that trust may aggregate built- in gains and losses from qualified_financial_assets contributed by the feeder funds with built-in gains and losses from revaluations of qualified_financial_assets held by trust for purposes of making sec_704 and reverse sec_704 allocations and that trust’s method of making these allocations is reasonable within the meaning of sec_1_704-3 sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 provides that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution notwithstanding any other provision of sec_1_704-3 the allocations must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_704 generally applies on a property-by-property basis sec_1 a therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or plr-119259-00 revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 of the regulations provides that a partnership is a securities_partnership if the partnership is either a management company or an investment_partnership and the partnership makes all of its book allocations in proportion to the partners’ relative book capital accounts except for reasonable special allocations to a partner that provides management services or investment advisory services to the partnership under sec_1_704-3 a partnership is a management company if it is registered as a management company under the act sec_1_704-3 provides that a qualified_financial_asset is any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 for a management company qualified_financial_assets also include the following even if not actively_traded shares of stock in a corporation notes bonds debentures or other evidences of indebtedness interest rate currency or equity notional_principal_contracts evidences of an interest in or derivative financial instruments in any security currency or commodity including any option forward or futures_contract or short position or any similar financial_instrument sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partner’s aggregate tax_liability furthermore sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under an aggregate approach must a preserve the tax_attributes of each item of gain_or_loss realized by the partnership b be determined under an approach that is consistently applied and c not be determined with a view to reducing substantially the present_value of the partners’ aggregate tax_liability trust has represented that its allocations have complied and will comply with sec_1_704-3 sec_1_704-3 only applies to reverse sec_704 allocations thus a securities_partnership using an aggregate approach must generally account for any built-in plr-119259-00 gain_or_loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations is great id consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in this case it is represented that trust’s burden of making sec_704 allocations separate from reverse sec_704 allocations is substantial in addition the likelihood that this type of aggregation could be abused by trust and its partners is minimal based upon the facts presented and the representations made by trust and the feeder funds we rule that trust may aggregate built-in gains and losses from qualified_financial_assets contributed by the feeder funds with built-in gains and losses from revaluations of qualified_financial_assets held by trust for purposes of making sec_704 and reverse sec_704 allocations and that trust’s method of making these allocations is reasonable within the meaning of sec_1_704-3 provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partnership in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability ruling trust and the feeder funds also have requested permission to use trust’s method for making sec_704 allocations including reverse allocations for qualified contributors that become partners in trust it is anticipated that qualified contributors as defined above may become partners in trust in the future these new partners may contribute securities with built-in_gain or loss to trust but only securities consistent with trust’s investment objective after applying the relevant law to the information and representations submitted we rule that trust’s method of making sec_704 allocations including reverse allocations for new partners who invest in trust is a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1_704-3 provided that i a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partnership in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability ii the partner is a qualified contributor and iii to the extent that trust relies on this ruling with respect to plr-119259-00 the contribution trust will document any such contribution on its tax_return filed subsequent to the contribution we express no opinion on the tax treatment of the transaction described above under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings in particular we express no opinion as to whether either feeder fund qualifies as a ric that is taxable under subchapter_m part i of the code or whether the transaction involving the transfers from the feeder funds is part of a plan to achieve diversification without recognition of gain under sec_1_351-1 furthermore we express no opinion as to the consequences of other transfers to trust either as to whether such other transfers would be transfers to an investment_company or whether such other transfers would when taken together with the transfers by the feeder funds cause those transfers to be considered transfers to an investment_company except for transfers solely of cash and or a diversified portfolio of stocks and securities rulings four and five are limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1_704-3 specifically no opinion is expressed concerning i allocations of items other than items of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or ii the aggregation of built-in gains and losses from qualified_financial_assets contributed to trust by any partner other than the feeder funds and future new partners that qualify as qualified contributors in addition trust must maintain sufficient records to enable it and its partners to comply with sec_704 and sec_737 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative s matthew lay sincerely assistant to the branch chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
